Examiner’s Amendment/Comments
Claim 1 is allowable. The restriction requirement between inventions I (drawn to an applicator) and II (drawn to a method), as set forth in the Office action mailed on 4-16-20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4-16-20, between inventions I and II is withdrawn. Claims 6 and 8-9, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 6 and 8-9 have been examined. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

The amendments file 9-21-21 have been entered and fully considered. The comments filed 5-14-21 and 9-21-21 have been entered and fully considered. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Scott Teakell on 10-20-21 and 10-21-21. The application has been amended as follows: 
	claim 6, lines 5-7, “wherein an outer contour of the die-cut part is punched through the carrier
layer and adhesive layer down to predetermined breaking points; “ has been deleted;
	claim 6, line 20, after “running the die-cut strip over the punch head,” the following has been

	claim 6, lines 23-24, “halting the die-cut part strip when one of the die-cut parts is positioned 
		over the punch head,” has been deleted; 
	claim 7 has been canceled; and
	claim 8 has been amended as follows: 
		8. (Currently Amended) The method of claim 6, wherein 
when the first sensor registers the presence of one of the die cut parts at the punch head then the die-cut part strip is halted and then the punch is moved to the surface and adheres the die-cut part, and then the die-cut part strip is cycled to a next die-cut part. 

Examiner’s Statement of Reasons for Allowance
Claims 1 and 3-6 are allowed. Claims 6 and 8-9 are allowed.

The following is an examiner’s statement of reasons for allowance: claim 1, please see the Office action mailed 3-18-21 at page 3.

The following is an examiner’s statement of reasons for allowance: claim 6, the closest prior art of record to Perryman and Boreali alone or in combination with the other prior art of record does not teach or suggest that the applicator, in the method of Perryman and Boreali, includes a control system signal-conductingly connected to a first sensor comprising a scanning region directed at the punch head; wherein the first sensor is configured to register the presence of one of the die-cut parts at the punch head; wherein the control system further comprises a robotic arm on which the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745